Citation Nr: 0506932	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-13 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the veteran is competent for Department of 
Veterans Affairs purposes.

2.  Entitlement to an increased evaluation for service-
connected paranoid schizophrenia, currently rated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 17, 1995, to 
June 6, 1996.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from April 2001 
and September 2001 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

In March 2004, the veteran stated that he is unable to work 
because of his service-connected paranoid schizophrenia (an 
informal claim for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disability (TDIU).  In a September 2004 
filing, the veteran's representative also raised a claim for 
entitlement to special monthly compensation based upon the 
need for aid and attendance, in relation to his paranoid 
schizophrenia.  As these matters have not yet been 
adjudicated, the Board refers them back to the RO for all 
appropriate action.  See 38 C.F.R. § 20.200 (2004).


REMAND

The Board finds that these claims require additional action 
prior to appellate review.  See The Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

An initial review of the claims file reveals that, subsequent 
to his last VA psychiatric examination in July 2002, the 
veteran was incarcerated, but then hospitalized for an 
extended period (from approximately December 2003 to February 
2005) at a state facility, the Kalamazoo Psychiatric 
Hospital, for treatment related to his service-connected 
mental disability.  The Board recently received a 
communication from the veteran in February 2005, requesting a 
change of address to a new private residence, indicative of 
his release from this facility, and potentially suggestive of 
his competency to handle his own affairs (in contradiction to 
prior medical evidence of record).  The current record does 
not include the veteran's treatment reports from this 
facility, and the Board finds that they should be obtained in 
support of this appeal, in accordance with the requirements 
of the VCAA.  See also 38 C.F.R. § 3.353 (2004) (a VA finding 
on competency should be based upon consideration of all 
available evidence of record).  

The record also reflects that, after the July 2002 VA 
examination report, there are no VA mental health records 
associated with the claims file, although the record confirms 
that the veteran previously sought treatment and 
hospitalization mainly through VA's Northern Indiana 
healthcare system (in Marion, Indiana, and Ft. Wayne, 
Indiana).  All available records of VA mental health 
treatment, as dated from July 2002 forward, therefore, should 
also be obtained for VA review, in order to fully assess the 
appropriate evaluation to be assigned to the veteran's 
service-connected disability for the entirety of his claim 
period.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
records are constructively considered to be a part of the 
record, and should be obtained for review of VA claims for 
benefits).      

Further, the veteran's representative, in a September 2004 
filing, has also observed that with respect to the finding of 
incompetency at issue in this case, there are no VA field 
examination reports of record, and that if there are any, 
they should be contained in the record for BVA review.  The 
Board agrees with this request, and asks the RO to ensure 
that any such field examination reports, with respect to its 
September 2001 finding of incompetency in the veteran's case, 
be associated with the record.  

Moreover, the Board observes that, after the issuance of the 
statement of the case dated in July 2002, VA received 
additional documentation (mainly statements from the veteran, 
but also copies of financial receipts) that was not reviewed 
by the RO and addressed in a supplemental statement of the 
case prior to transfer of this appeal to the Board.  The 
veteran also did not waive his right to have the RO review 
this evidence in the first instance.  Accordingly, this 
appeal must also be returned in order for such initial 
consideration of this evidence by the RO.  See 69 Fed. Reg. 
53,807-53,808 (September 3, 2004), effective October 4, 2004, 
to be codified at 38 C.F.R. § 20.1304(c); Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003). 

The veteran's representative also avers that a field 
examination is warranted at this time, prior to any appellate 
finding on competency.  The Board agrees that in 
consideration of all of the above, the record as it stands, 
with consideration of the application of 38 C.F.R. 
§ 3.159(c)(4), warrants the provision of a new VA examination 
in order to fully assess the veteran's current state of 
mental health, including his competency.  The Board finds 
that the provision of a new VA compensation and pension 
psychiatric examination, however, with claims file review and 
a request to the examiner to opine on whether the veteran is 
currently competent to manage his own affairs, should be 
sufficient.  The RO should therefore arrange for such 
examination after all other requested development is complete 
for this appeal.                           

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
matter is REMANDED for the following:

1.  The RO should undertake all necessary 
efforts to obtain the veteran's record of 
psychiatric treatment, dated from 
approximately December 2003 to February 
2005, from the Kalamazoo Psychiatric 
Hospital, 1312 Oakland Drive, Box A, 
Kalamazoo, Michigan 49008-1205, telephone 
number (269) 337-3000. 

2.  The RO should obtain all available 
records of mental health treatment, 
including records of hospitalization, 
through VA's Northern Indiana healthcare 
system in Marion, Indiana, and Ft. Wayne, 
Indiana, as dated from July 2002 to the 
present.

3.  The RO should associate any reports 
of field examination, especially with 
regard to the September 2001 
determination of incompetency in this 
case, with the claims file.

4.  After the development requested in 
paragraph numbers 1 through 3 is 
complete, the RO should arrange for the 
veteran to undergo a new VA psychiatric 
examination in order to determine his 
current level of impairment from service-
connected paranoid schizophrenia.  The RO 
must forward the claims file for review 
in conjunction with this examination.  
After clinical evaluation and review of 
the record, the examiner should provide 
his/her findings in a written report, 
including answers to the following 
inquiries: 

a.  What is the appropriate Global 
Assessment of Functioning Scale 
score (GAF score) to be assigned to 
the veteran for the current and past 
year?  

b.  Is it at least as likely as not 
(a 50 percent likelihood or greater) 
that the veteran is unable to obtain 
or maintain gainful employment as 
the result of his service-connected 
paranoid schizophrenia?  

c.  Is it at least as likely as not 
that the veteran is competent to 
handle his own affairs, including 
his finances?  

The examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.


5.  After the RO completes all of the 
development requested above to the extent 
possible, it should review the appeal on 
the basis of all additional evidence 
associated with the claims file since 
preparation of the July 2002 statement of 
the case.  If the RO cannot grant the 
benefits sought on appeal in their 
entirety, then it should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


